EXHIBIT 10.3

INTERNATIONAL
DISTRIBUTOR AGREEMENT

This Distributor Agreement (the “Agreement”) is made and effective as of
November 30, 2004 by and between Micro Linear Corporation, having its principal
place of business at 2050 Concourse Drive, San Jose, CA  95131 (hereinafter
referred to as “MANUFACTURER”) and Clavis, a division of Macnica, Inc. 1-6-3
Shin Yokohama, Kohoku-ku, Yokohama, 222-8561, Japan (hereinafter referred to as
“DISTRIBUTOR”).

          In consideration of the mutual promises herein contained, the
MANUFACTURER and DISTRIBUTOR agree as follows:

1.       APPOINTMENT

          A.          Subject to the terms stated herein, MANUFACTURER appoints
DISTRIBUTOR, and DISTRIBUTOR hereby accepts such appointment, as an authorized
MANUFACTURER’S distributor for the Products in the territory (as defined in
Section 3A below).

          B.          The relationship of MANUFACTURER and DISTRIBUTOR
established by this Agreement is that of independent contractors.  Nothing
contained in this Agreement shall be construed to give either party the power to
direct and control the day-to-day activities of the other, or constitute the
parties as partners, joint ventures, co-owners or otherwise as participants in a
joint or common undertaking.  DISTRIBUTOR, its agents, and employees are not the
representative of MANUFACTURER for any purpose except as expressly set forth in
the Agreement.  They have no power or authority as agent, employee, or in any
other capacity to represent, act for, bind, or otherwise create or assume any
obligation on behalf of MANUFACTURER for any purpose whatsoever.  All financial
obligations associated with DISTRIBUTOR’S business are the sole responsibility
of DISTRIBUTOR.  All sales and other agreements between DISTRIBUTOR and its
customers are DISTRIBUTOR’S exclusive responsibility and shall have no effect on
DISTRIBUTOR’S obligations under this Agreement.  DISTRIBUTOR shall be solely
responsible for, and shall indemnify and hold MANUFACTURER free and harmless
from any and all claims, damages, or lawsuits arising solely out of the acts of
DISTRIBUTOR, its employees, and its agents.

2.       DEFINITION OF “PRODUCTS”

          A.          The term “Products” shall mean all products offered for
sale by MANUFACTURER as set forth and described in MANUFACTURER’S current
published Distributor Price List.

          B.          Additional Products may be added to this agreement,
including products specified in MANUFACTURER’S Published Price List but not
approved for DISTRIBUTOR stocking, by mutual agreement between the parties.

1

--------------------------------------------------------------------------------




3.       DEFINITION OF “TERRITORY”

          A.          The term “Territory” shall mean the geographic area known
as Japan and in addition shall include subsidiaries of Japanese customers
located in Singapore Taiwan, Hong Kong, China and South Korea in those instances
where the design win was transacted with their respective Japanese parent
companies.   Manufacturer and Distributor agree, however, that coverage of this
geographic area shall be non-exclusive and that Manufacturer and Distributor
shall agree in a separate writing on the customers to be serviced by
Distributor  under the terms of this Agreement.

4.       TERM

           The term of this Agreement shall commence upon the Effective Date set
forth for the initial period of one year and shall be automatically renewed
unless terminated by either party giving at least thirty (30) days written
notice per Section 28 (Twenty-Eight) of this agreement.

5.       DISTRIBUTOR ACTIVITIES

          A.          DISTRIBUTOR agrees to actively and diligently solicit the
trade in the territory, and in general make all reasonable efforts to sell
MANUFACTURERS Products.

          B.           During the term of this Agreement, DISTRIBUTOR shall have
the right within the Territory to indicate to the public that it is an
authorized DISTRIBUTOR of the Products and to advertise such items under the
trademarks, service marks, and trade names that MANUFACTURER may adopt from time
to time (“MANUFACTURER’S Trademarks”).  DISTRIBUTOR shall not alter or remove
any MANUFACTURER’S Trademarks applied to the Products.  Nothing herein shall
grant to DISTRIBUTOR any right, title or interest in MANUFACTURER’S Trademarks. 
All uses of MANUFACTURER’S Trademarks by DISTRIBUTOR shall inure to the benefit
of MANUFACTURER.  At no time during the term of this Agreement shall DISTRIBUTOR
challenge or assist others in challenging MANUFACTURER’S Trademarks or the
registration thereof nor attempt to register any trademarks, service marks or
trade names confusingly similar to those of MANUFACTURER.

          C.          Upon termination of this Agreement, DISTRIBUTOR shall
forthwith cease any further use of any trademark, service mark, or trade name
for which consent to use had been granted by MANUFACTURER.

          D.          DISTRIBUTOR agrees to examine, or cause to be examined,
all Products shipped by MANUFACTURER promptly upon receipt thereof, and to
immediately file or cause to be filed a claim with the carrier upon delivery for
any damage to or shortage in the Products, and to notify MANUFACTURER within ten
(10) days after receipt of the Products of any such claim pertaining thereto.

          E.          DISTRIBUTOR agrees to comply with all applicable laws and
regulations currently existing in the territory relating to the Products.

2

--------------------------------------------------------------------------------




          F.          DISTRIBUTOR will pass on to its customers MANUFACTURER’S
warranty with respect to all products purchased by customers.  DISTRIBUTOR will
not pass on to its customers any warranty that exceeds the scope of
MANUFACTURER’S written warranty.  DISTRIBUTOR shall indemnify and hold
MANUFACTURER harmless from and against any and all claims and liabilities,
costs, and expenses (including the reasonable fees of attorneys and other
professionals) incurred by, or threatened against, MANUFACTURER in connection
with any representation by DISTRIBUTOR or DISTRIBUTOR’S personnel or agents
inconsistent with or broader than the warranties and disclaimers set forth in
this Agreement.

          G.          DISTRIBUTOR shall use its reasonable best efforts,
consistent with prudent business practice, to maintain a representative
inventory of Products in reasonable sufficient quantities to provide reasonably
adequate and timely delivery to DISTRIBUTOR’S customers.

          H.          DISTRIBUTOR and its employees shall participate, when and
to the extent appropriate, in such training programs as may be offered by
Supplier, to the extent that such participation does not materially detract from
the conduct of DISTRIBUTORS business.

          I.          DISTRIBUTOR, at its election, may translate MANUFACTURER
promotional materials into local languages.  DISTRIBUTOR will promptly provide
MANUFACTURER with a soft and hard copy of all translated materials and revisions
thereto for MANUFACTURER’S approval, which approval shall not be unreasonably
withheld or delayed.  DISTRIBUTOR may publish or distribute such translated
materials only after MANUFACTURER has approved their use in writing.  The
copyright on all such translations shall be owned by MANUFACTURER by virtue of
the “work for hire” doctrine or shall be transferred to MANUFACTURER.

6.       MANUFACTURER OBLIGATIONS

          A.          MANUFACTURER shall maintain a policy of engaging in
Product merchandising and advertising on a worldwide basis to provide a
continuing demand for MANUFACTURER Products.  MANUFACTURER will, at its sole
discretion, include DISTRIBUTORS name in such advertising from time to time,
with prior approval.

          B.          MANUFACTURER shall furnish DISTRIBUTOR with price lists,
sales literature, books, catalogues, product briefs, advanced product
information, data sheets, and the like, as MANUFACTURER may prepare for national
distribution at no cost to DISTRIBUTOR. MANUFACTURER shall also provide
DISTRIBUTOR with such technical and sales support as may be necessary to assist
DISTRIBUTOR in effectively carrying out its activities under this Agreement.

          C.          MANUFACTURER agrees that its facilities will be regularly
and actively employed to the mutual benefit of MANUFACTURER and DISTRIBUTOR and
to assist DISTRIBUTOR in whatever manner is deemed proper by MANUFACTURER for
the sale of Products.

3

--------------------------------------------------------------------------------




          D.          MANUFACTURER shall ship, mark and pack all Military
Products in accordance with the relevant specifications.

          E.          MANUFACTURER shall refer to DISTRIBUTOR: customers and
potential customers for quantities of the Products customarily handled by
distributors.

          F.          MANUFACTURER shall establish and maintain such quality
control procedures, electrostatic discharge sensitivity procedures, testing of
Products and other customary programs as are necessary to ensure that the
Products, as manufactured and sold to DISTRIBUTOR, are of the highest quality
and reliability.

7.       MANUFACTURER - DISTRIBUTOR LIABILITY

          A.          Neither MANUFACTURER nor DISTRIBUTOR shall be liable for
failure to perform any obligation under this Agreement if such failure is caused
by circumstances not directly under the party’s control, including failures
resulting from force majeure, acts of God, acts of public authorities, war and
war measures, strikes, fires, or failures or delays of suppliers or carriers.

          B.          MANUFACTURER’S TOTAL LIABILITY ARISING OUT OF THIS
AGREEMENT AND/OR THE SALE OF ANY PRODUCT SHALL NOT EXCEED THE DISTRIBUTOR PRICE
FOR THE PRODUCT GIVING RISE TO THE LIABILITY.  IN NO EVENT SHALL MANUFACTURER BE
LIABLE FOR COSTS OF PROCUREMENT OF SUBSTITUTE GOODS BY ANYONE.  IN NO EVENT
SHALL MANUFACTURER BE LIABLE TO DISTRIBUTOR OR ANY OTHER ENTITY FOR ANY SPECIAL,
CONSEQUENTIAL, INCIDENTAL, OR INDIRECT DAMAGES OR LOST PROFITS, HOWEVER CAUSED,
WHETHER PURSUANT TO A THEORY IN BREACH OF CONTRACT, NEGLIGENCE, OR OTHERWISE,
AND WHETHER OR NOT MANUFACTURER HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.  THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY FAILURE OF ESSENTIAL
PURPOSE OF ANY LIMITED REMEDY.  THE ESSENTIAL PURPOSE OF THIS PROVISION IS TO
LIMIT THE POTENTIAL LIABILITY OF MANUFACTURER ARISING OUT OF THIS AGREEMENT AND
DISTRIBUTION OF PRODUCTS.

8.       COMPLIANCE WITH LAWS

          A.          DISTRIBUTOR will comply with all laws and governmental
regulations, which prohibit export or diversion of MANUFACTURERS products to
certain countries, and not knowingly assist or participate in any such diversion
or other violation of applicable U.S. laws and regulations.

          B.          DISTRIBUTOR understands and acknowledges that MANUFACTURER
is subject to regulation by agencies of the U.S. Government, including the U.S.
Department of Commerce, which prohibits export or diversion of certain products
and technology to certain countries.  Any and all obligations of MANUFACTURER to
provide products or documentation or any media in which any of the foregoing is
contained, as well as any technical assistance, shall be subject in all respects
to MANUFACTURER’S compliance with such United States laws and regulations as
shall from time to time govern the license and delivery of technology and
products abroad by persons subject to the jurisdiction of the United States,
including the Export Administration Act of 1979, as amended, any successor
legislation, and the Export Administration Regulations issued by the Department
of Commerce, Bureau of Export Administration.

4

--------------------------------------------------------------------------------




          C.          Without limiting the foregoing, DISTRIBUTOR certifies that
unless prior written authorization is obtained from the United States Bureau of
Export Administration or the Export Administration Regulations explicitly permit
the re-export without such written authorization, it will not export, re-export,
or transship, directly or indirectly, the Products to country groups D-1 or E-2
(as defined in the Export Administration Regulations), which currently consist
of Albania, Armenia, Azerbaijan, Belarus, Bulgaria, Cambodia, China (PRC), Cuba,
Estonia, Georgia, Kazakhstan, Kyrgyzstan, Laos, Latvia, Libya, Lithuania,
Moldova, Mongolia, North Korea, Romania, Russia, Tajikistan, Turkmenistan,
Ukraine, Uzbekistan and Vietnam, or to Iran, Iraq or Syria or to any other
country as to which the U.S. Government has placed an embargo against the
shipment of products, software or technology which is in effect during the term
of this Agreement.  This Section 8.C. shall survive any termination of this
Agreement.

          D.          DISTRIBUTOR shall at all times during the term of the
Agreement have in effect all licenses, permits, and authorizations from all
governmental agencies necessary to the performance of its obligations hereunder,
and shall comply with all applicable laws, rules, and regulations affecting its
activities hereunder.

9.       TERMS OF PAYMENT

          A.          MANUFACTURER will invoice DISTRIBUTOR upon shipment of
each order. Payment for all products shipped and invoiced by MANUFACTURER are
due by the 20th of the month following the month of shipment.

          B.          All payments shall be made in the currency set forth in
MANUFACTURER’S Distributor Price List.  DISTRIBUTOR represents and warrants that
no currency control laws applicable in the Territory prevent the payment to
MANUFACTURER of any sums due under this Agreement.   In the event that any such
laws come into effect and the local government of the Territory does not permit
that payment be made in the currency described above, DISTRIBUTOR will notify
MANUFACTURER immediately, and if so instructed by MANUFACTURER, deposit all
monies due MANUFACTURER to the account of MANUFACTURER in a local bank of
MANUFACTURER’S choice in the Territory.

5

--------------------------------------------------------------------------------




10.     APPLICATION OF CREDITS

          A.          MANUFACTURER reserves the right to apply any outstanding
credits due to DISTRIBUTOR as a set-off against any debit due from DISTRIBUTOR
to MANUFACTURER.

          B.          In the event DISTRIBUTOR is entitled to a credit from
MANUFACTURER hereunder, and the amount of such credit exceeds DISTRIBUTOR’S
obligation to MANUFACTURER at the time, MANUFACTURER shall forthwith pay the
amount of such excess to DISTRIBUTOR.

11.     REPORTS

          A.          Inventory Reports -

                        The DISTRIBUTOR will submit a monthly inventory report
covering all of MANUFACTURERS products on hand in each stocking location.  This
is to be supplied along with the Point of Sales (“POS”) report described in
paragraph 11B.

          B.          POS Reports -

                        DISTRIBUTOR agrees to submit monthly reports to
MANUFACTURER showing total sales of MANUFACTURER Products by complete part
number, quantity sold, unit price, price extension, and customer identification
and location.  Each monthly report shall be submitted by the fifteenth (15th) of
the month immediately following the close of the preceding business month.

12.     PRICES

          A.          The prices to be paid by DISTRIBUTOR for Products
purchased for resale shall be those prices set forth in MANUFACTURER’S
established Distributor Price List in effect at the time of shipment from the
Factory.  For special prices negotiated with the MANUFACTURER, all sales are
final.

          B.          Prices quoted in MANUFACTURER’S Distributor Price List do
not include Federal, State, Local, Sales, Use, Value Added (VAT), Excise,
Customs, Import or similar taxes or duties imposed by any governmental agency
that has jurisdiction over the import, export, or purchase over the Products. 
DISTRIBUTOR shall be liable for and shall pay all applicable taxes, duties,
license fees or other charges incident to the sale of Products when MANUFACTURER
has the legal obligation to collect such taxes.  The appropriate amount shall be
added to MANUFACTURER’S invoice and paid by DISTRIBUTOR unless DISTRIBUTOR
provides MANUFACTURER with a valid tax exemption certificate authorized by the
appropriate taxing authority.  In the event that DISTRIBUTOR is required by law
to make deductions or withholdings from payments to MANUFACTURER, then
DISTRIBUTOR shall pay such additional amounts to MANUFACTURER as may be
necessary to assure that the actual amount received by MANUFACTURER after
deduction or withholding (and after payment of any additional taxes due as a
consequence of such additional amount) shall equal the amount that would have
been received if such deduction or withholding were not required.

6

--------------------------------------------------------------------------------




          C.          All prices shall be subject to change or withdrawal at the
discretion of MANUFACTURER with sixty (60) day advance notice, subject to the
provisions of Section 14.  Notice of any changes in prices shall be given
DISTRIBUTOR by furnishing new Distributor Price Lists or written advises.

          D.          MANUFACTURER represents and warrants that the prices and
discounts, if any, extended to DISTRIBUTOR in connection with the Products
comply with all applicable laws and are not, and will not be, less favorable
than those extended to other purchasers of similar quantities of Products from
MANUFACTURER, or other distributors.

13.     F.O.B.

          A.          All prices are F.O.B. MANUFACTURER’S domestic shipping
facility.

          B.          The mode of shipment from MANUFACTURER to the DISTRIBUTOR
will be as directed by the DISTRIBUTOR.  MANUFACTURER will ship via the best way
consistent with the delivery schedule and MANUFACTURER’S requirement for
traceability.

14.     PRICE CHANGES AFFECT ONLY STANDARD PRODUCT SOLD AT STANDARD DISTRIBUTOR
COST

          A.          Price Increases -

          Prior to the effective date of a price increase, DISTRIBUTOR may order
Products for delivery within the term of this Agreement.  All Products shipped
under orders submitted by DISTRIBUTOR prior to the effective date of any price
increase will be shipped and invoiced at the price in effect at the time of
order placement.

          B.          Price Decreases -

          In the event MANUFACTURER decreases the price of any Product,
DISTRIBUTOR shall be entitled to a credit equal to the difference between the
price paid for the Product by DISTRIBUTOR, less any prior credits granted by
MANUFACTURER on such Products, and the new decreased price for the Product,
multiplied by the quantity of such Product in DISTRIBUTOR’S inventory on the
effective date of the decrease.  Similar price adjustment, if appropriate, will
also be made on all Products in transit to DISTRIBUTOR on the effective date of
the price decrease and, for sixty (60) days after such effective date, on all
Products returned to DISTRIBUTOR.  DISTRIBUTOR shall submit to MANUFACTURER,
within sixty (60) business days following the effective date of such price
decrease or the date DISTRIBUTOR actually receives notice thereof, whichever
occurs later, a report of the Products subject to the price decrease.  All
Products shipped after the effective date of any price decrease will be shipped
and invoiced at the price in effect at the time of shipment.

7

--------------------------------------------------------------------------------




15.     ORDERS

          A.          Orders for Products placed by DISTRIBUTOR shall be
accepted subject to those terms set forth in this Agreement.  Any terms and
conditions presented on orders placed by DISTRIBUTOR, which are in conflict with
this Agreement, shall be inapplicable to the sale without the express written
approval of MANUFACTURER.

          B.          Orders shall describe the Products ordered, the
quantities, shall request delivery dates, shall set forth prices and shall
provide shipping instructions.  MANUFACTURER will acknowledge each such order in
writing at the earliest possible date, but in any event within ten (10) business
days following receipt.  In such acceptance, MANUFACTURER will confirm the
requested shipment date or specify an acknowledged shipment date.  If the
acknowledged shipment date is more than thirty (30) days later than
DISTRIBUTOR’S requested shipment date, DISTRIBUTOR, at its election, may cancel
the order without penalty.

          C.          Cancellations and Reschedules -

                        1)          Orders may not be canceled or rescheduled
within thirty (30) days of acknowledged delivery.

                        2)          DISTRIBUTOR may, upon at least thirty (30)
days prior written notice, reschedule the Acknowledged Shipment Date of, or
cancel, any order.  Any such rescheduling or cancellation of deliveries shall be
at no charge to DISTRIBUTOR.

          D.          Drop Shipments -

          Shipments to a DISTRIBUTOR customer will be made only if the quantity
exceeds the last column pricing established by the MANUFACTURER.

          E.          Early Shipments -

          If any Products are delivered more than 2 weeks prior to their
Acknowledged Shipment Date, DISTRIBUTOR shall have the right in its discretion
to accept or reject any such delivery.  If MANUFACTURER is notified of
DISTRIBUTOR’S intention to return any such delivery, it shall promptly issue a
Return Material Authorization.  Notwithstanding the acceptance of such delivery
or any other term or provision in this Agreement, DISTRIBUTOR shall not become
obligated to pay any invoices submitted therefore until forty-five (45) days
after the Acknowledged Shipment Date.

16.     TITLE AND RISK OF LOSS

          A.          The title, risk of loss and right of possession to any
Product sold to the DISTRIBUTOR shall remain a part of MANUFACTURER until
shipped F.O.B. Factory to DISTRIBUTOR.  The title, risk of loss and right of
possession to any Product returned to MANUFACTURER by DISTRIBUTOR, which return
is authorized by MANUFACTURER, shall remain in DISTRIBUTOR until received by
MANUFACTURER at its plant, whereupon title and risk of loss shall pass to
MANUFACTURER.

8

--------------------------------------------------------------------------------




          B.          Until the purchase price and all other charges payable to
MANUFACTURER hereunder have been received in full, MANUFACTURER hereby retains
and DISTRIBUTOR hereby grants to MANUFACTURER a security interest in the
Products delivered to DISTRIBUTOR and any proceeds there from.  DISTRIBUTOR
agrees to promptly execute all documents reasonably requested by MANUFACTURER to
perfect and protect such security interest.  In the event DISTRIBUTOR fails
promptly to execute such documents, DISTRIBUTOR hereby appoints MANUFACTURER its
attorney-in-fact for the sole purpose of executing such documents, which
appointment shall be a power coupled with an interest and shall be irrevocable.

          C.          DISTRIBUTOR shall inspect all Products upon receipt
thereof, and DISTRIBUTOR may reject any item that fails substantially to conform
to the then current Product specifications.  To reject a Product, DISTRIBUTOR
shall within five (5) working days of receipt of such Product notify
MANUFACTURER in writing or by facsimile of its rejection and request a Return
Material Authorization (R.M.A.) number.  Within ten (10) working days of receipt
of the R.M.A. number, DISTRIBUTOR shall return the rejected Product to
MANUFACTURER’S designated return facility, freight prepaid and properly insured,
in its original shipping carton with the R.M.A number displayed on the outside
of the carton.

          D.          If MANUFACTURER confirms the defect, MANUFACTURER shall,
at MANUFACTURER’S option and expense, either repair or replace the Product. 
MANUFACTURER shall reimburse DISTRIBUTOR for the shipping charges to return
properly rejected Products and shall pay the shipping charges for the delivery
of such repaired or replacement Products to DISTRIBUTOR; otherwise, DISTRIBUTOR
shall be responsible for all shipping charges.

17.     NEW PRODUCT STOCKING

          A.          MANUFACTURER and DISTRIBUTOR shall agree on the
appropriate initial minimum level of inventory of each Product to be stocked by
DISTRIBUTOR.  Each new Product of MANUFACTURER shall also be subject to stocking
at a mutually agreed initial minimum inventory level.  Non-periodic return
within first year of slow or non-moving recommended inventory is available to
DISTRIBUTOR.

          B.          For the first twelve (12) months after appointment, a new
DISTRIBUTOR will have the right to return an amount up to 50% of their initial
stocking order with no restocking charge or offsetting order required.

          C.          Products in this section shall not be counted as “stock
rotation” for purposes of computing the amount of Products returnable by
DISTRIBUTOR.

9

--------------------------------------------------------------------------------




18.     STOCK ROTATION APPLIES ONLY TO STANDARD PRODUCT BOUGHT AT STANDARD
DISTRIBUTOR COST

          A.          Slow-moving inventory, as defined by DISTRIBUTOR, may be
returned for a credit up to a value of five (5) percent of the prior 6-month
purchases, with approval of MANUFACTURER and subject to the following
conditions:

                        1)          Product shall be returned freight pre-paid
at the DISTRIBUTOR’S expense within 30 days of authorization by MANUFACTURER.

                        2)          The period for stock rotations will be twice
every twelve (12) months and will be allowed only within MANUFACTURER’S Fiscal
Month of February and MANUFACTURER’S Fiscal Month of August in accordance with
the MANUFACTURER’S annual calendar.

                        3)          An offsetting purchase order for an equal
dollar month must accompany the request for the return.  The requested delivery
schedule of the offsetting purchase order must be within 60 days of the order
placement and is non-cancelable.

                        4)          All Products returned must be in the
original condition as shipped by MANUFACTURER.

          B.          DISTRIBUTOR may apply to MANUFACTURER for authorization to
return that portion of its inventory in an amount not exceeding five (5) percent
of Net Total Dollar Purchases of MANUFACTURER Products by DISTRIBUTOR during the
immediately preceding six (6) month period.  Credit issued for such returned
Products will be based upon the price paid by DISTRIBUTOR less any prior credits
granted by MANUFACTURER on the returned Product.

19.     NEW PRODUCT

          MANUFACTURER will give DISTRIBUTOR at least thirty (30) days prior
notice of the introduction of any new Products that preclude or materially limit
DISTRIBUTOR from selling like Products in its inventory and shall work with
DISTRIBUTOR to move the effected inventory through resale for ninety (90) days. 
If, after the above efforts, effected Product still remains in DISTRIBUTOR’S
inventory, MANUFACTURER agrees to replace it with the new products within one
hundred twenty (120) days of the official public announcement of such new
products or MANUFACTURER’S first shipment of the New Product, whichever occurs
first.

10

--------------------------------------------------------------------------------




20.     DISCONTINUANCE AND OBSOLESCENCE

          A.          MANUFACTURER reserves the right to discontinue the
manufacture or sale of, or otherwise render or treat as obsolete, any or all of
the Products covered by this Agreement upon at least thirty (30) days prior
written notice to DISTRIBUTOR.

          B.          DISTRIBUTOR may, within sixty (60) days following receipt
of such notice, notify supplier in writing of its intention to return any or all
discontinued or obsolete Products which remain in its inventory and shall
receive a credit for such Products equal to the net price paid by DISTRIBUTOR,
less any prior credits granted by MANUFACTURER on the returned product. 
DISTRIBUTOR may make such returns from one or more stocking locations.  Products
must be returned within 30 days of the date of DISTRIBUTOR’S receipt of
MANUFACTURER’S Return Material Authorization.

          C.          MANUFACTURER shall pay all freight and shipping charges in
connection with any such returns for discontinuance or obsolescence. 
DISTRIBUTOR shall not count returns of Products under this section as “stock
rotation” for purposes of computing the amount of Products returnable.

21.     MODIFICATION OF PRODUCTS

          A.          MANUFACTURER shall give DISTRIBUTOR at least ninety (90)
days prior written notice of all engineering modifications that will affect
Products in DISTRIBUTOR’S inventory if such changes affect form, fit, or
function.  If these modifications preclude or materially limit DISTRIBUTOR’S
inventory from selling once the engineering modifications are implemented. 
MANUFACTURER will work with DISTRIBUTOR to move the affected inventory through
resale or repurchase for ninety (90) days.  If after the above efforts, affected
Product still remains in DISTRIBUTOR’S inventory, MANUFACTURER agrees to replace
it with upgraded Products within one hundred twenty (120) days of the official
public announcement of such modification or MANUFACTURERS first shipment of the
modified Product, whichever occurs first.

          B.          MANUFACTURER shall pay all freight and shipping charges in
connection with any such return or replacements.  DISTRIBUTOR shall not count
returns of Products under this section as “stock rotation” for purposes of
computing the amount of Products returnable.

22.     RETURN MATERIAL AUTHORIZATION

          A.          All authorized returns shall be shipped to MANUFACTURER’S
domestic facility, and must display the appropriate MANUFACTURER Return Material
Authorization number on containers in which the returned Product is shipped.

          B.          Unauthorized returns will be reshipped to DISTRIBUTOR
Freight Collect.

11

--------------------------------------------------------------------------------




          C.          Upon final approval by MANUFACTURER of credit for any
returned Product, such credit shall be computed on the basis of the price paid
by DISTRIBUTOR, less any prior credits granted by MANUFACTURER.

23.     WARRANTY

          A.          The “Warranty Term” for a particular Product is twelve
(12) months from the date of DISTRIBUTOR’S delivery of such Product F.O.B. to
the end customer.

          B.          MANUFACTURER shall warrant each Product against defects in
material and workmanship under normal use and service during the Product’s
Warranty Term. Provided that MANUFACTURER has received a request in writing or
by facsimile authorization for warranty service not later than thirty (30) days
after the expiration of the Warranty Term, MANUFACTURER shall repair or replace
any defective Product, or issue a credit or refund, based on the purchase price
paid.  MANUFACTURER shall have the right to elect which of the foregoing options
it wishes to invoke.  MANUFACTURER shall pay, or refund the amount of, shipping
charges for any defective Products returned under this section.

          C.          The express warranties set forth in this Section 23
specifically exclude and do not apply to defects to a Product:  (a) caused
through no fault of MANUFACTURER during shipment to or from DISTRIBUTOR;
(b) caused by the use or operation of Products in an application or environment
other than that specified by MANUFACTURER; (c) caused by modifications or
alterations made to the Products by DISTRIBUTOR or any third party; (d) caused
by maintenance performed on the Products by DISTRIBUTOR or any third party; or
(e) which are the result of the Products being subjected to unusual physical or
electrical stress. 

          D.           EXCEPT FOR THE ABOVE EXPRESS LIMITED WARRANTIES,
MANUFACTURER MAKES AND DISTRIBUTOR RECEIVES NO WARRANTIES OR CONDITIONS ON THE
PRODUCTS, EXPRESS, IMPLIED, STATUTORY, OR IN ANY OTHER PROVISION OF THIS
AGREEMENT OR COMMUNICATION WITH DISTRIBUTOR.  MANUFACTURER SPECIFICALLY
DISCLAIMS ANY IMPLIED WARRANTY OR CONDITION OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.  MANUFACTURER MAKES THE FOREGOING LIMITED WARRANTY SOLELY TO
DISTRIBUTOR FOR DISTRIBUTOR’S SOLE BENEFIT.

          E.          DISTRIBUTOR shall not make any representation, promise
guarantee or warranty, nor is authority given to assume to create obligations on
behalf of MANUFACTURER.

          F.          In all warranty or quality returns, final approval by
MANUFACTURER as to credit, or replacement shall depend upon inspection and/or
testing of the returned Product by MANUFACTURER.  No credit or replacement will
be given for returned Product that falls into one or more of the exclusions set
forth in Section 23 and such Product will be returned to DISTRIBUTOR, Freight
Collect.

12

--------------------------------------------------------------------------------




24.     REPURCHASES

          By mutual agreement between MANUFACTURER and DISTRIBUTOR, and upon
receipt of written request by MANUFACTURER, DISTRIBUTOR shall deliver F.O.B.
point of origin such reasonable quantities of products out of DISTRIBUTOR’S
inventory to such regular customers of MANUFACTURER with whom MANUFACTURER has
an agreement as may be designated by MANUFACTURER and as are called for under
orders issued by such customers.

25.     SPECIAL PURCHASES

          MANUFACTURER and DISTRIBUTOR may at any time during the term enter
into separate agreements for the special purchase of other Products including
non-standard Products and Products in greater quantities than those set forth in
MANUFACTURER’S then current Published Price List, and such agreements shall be
subject to all terms and conditions hereof.

26.     RESTRICTION ON RECRUITMENT OF EMPLOYEES

          MANUFACTURER and DISTRIBUTOR agree not to solicit for employment the
employees of the other party, and shall reject any requests for employment made
any employees of the other party and will refuse employment to all such
employees of the other party, as long as this provision does not violate the
provisions of any law which either party is subject to.  The terms of this
provision shall remain in effect for the length of this Agreement and shall
survive the termination of this Agreement for an additional one (1) year. 

27.     NOTICES

          All notices, except for termination, shall be sent by mail, postage
pre-paid to MANUFACTURER and DISTRIBUTOR to the addresses stated at the outset
of this Agreement, or such other places as either party may designate in
writing.  Notification of Termination must be sent by Registered Mail.

28.     TERMINATION

          A.          MANUFACTURER or DISTRIBUTOR may at any time terminate this
Agreement without cause and for its convenience by giving thirty (30) days prior
written notice to the other, via Registered Mail.  Both MANUFACTURER and
DISTRIBUTOR represent that they have considered the making of expenditures in
preparing to perform under this Agreement, as well as the possible losses, which
might result in the event of any termination of the Agreement.  Both parties
acknowledge that neither party shall in anyway be liable to the other for any
loss, expense or damage, including special, consequential, or incidental
damages, by reason of any termination of this Agreement.  Without limiting the
foregoing, neither party shall be liable to the other, because of such
termination, for compensation, reimbursement or damages on account of the loss
of prospective profits or anticipated sales or on account of expenditures,
inventory, investments, leases or commitments in connection with the business or
goodwill of MANUFACTURER or DISTRIBUTOR.

13

--------------------------------------------------------------------------------




          B.          This Agreement shall also terminate, immediately upon
notice by MANUFACTURER:

                        1)          In the event that any legislation or
exchange controls then in effect under applicable law preclude DISTRIBUTOR from
making payments to MANUFACTURER in United States currency for a period of sixty
(60) days; provided, however, that termination under this subsection shall not
relieve DISTRIBUTOR of its payment obligations under this Agreement; or

                        2)          Upon the enactment of any law, decree, or
regulation by the government of the Territory which would impair or restrict
(A) the right of MANUFACTURER to terminate or elect not to renew this Agreement
as herein provided, (B) MANUFACTURER’S right, title, or interest in the Products
or the intellectual property rights therein, (C) MANUFACTURER’S rights to
receive the payments under this Agreement, or (D) MANUFACTURER’S or
DISTRIBUTOR’S ability to market, sell, or distribute the Products in the
Territory.

                         3)          In the event that DISTRIBUTOR is in
material breach of its obligations under this Agreement and fails to cure such
breach within thirty (30) days after written notice, or DISTRIBUTOR makes a
general assignment for the benefit of its creditors, appoints or has appointed a
receiver, trustee in bankruptcy or similar officer to take charge of all or part
of its property, files or has filed against it a petition in bankruptcy, and/or
is adjudged to be insolvent or bankrupt.

DISTRIBUTOR agrees to give MANUFACTURER prompt written notice of any law,
decree, or regulation covered by Section 28.B.

          C.          Upon termination of this Agreement, DISTRIBUTOR shall make
such disposition of price lists, advertising matter and other materials
furnished by MANUFACTURER as MANUFACTURER may direct.  MANUFACTURER’S name,
MANUFACTURER’S Trademarks, and similar identifying symbols shall not be
displayed or used by DISTRIBUTOR thereafter.

          D.          In the event of any termination, MANUFACTURER shall, if
requested to do so by DISTRIBUTOR, honor any open DISTRIBUTOR purchase order
outstanding as of the date of notice of termination for delivery during a period
of up to 90 days after the effective date of termination.  Notwithstanding
anything herein to the contrary, in the event that DISTRIBUTOR retains by
statute the right to distribute Products in the Territory to any customer or in
any country after expiration or termination of this Agreement, then the terms
and conditions of this Agreement shall remain in effect as to such customers or
countries, as the case may be, until such activities cease.

14

--------------------------------------------------------------------------------




          E.          Upon termination of this Agreement for whatever reason,
such termination shall be without prejudice to any remedy of either party for
the recovery of any money due under this Agreement.

          F.          In the event of termination of this Agreement by
MANUFACTURER, DISTRIBUTOR agrees to sell and MANUFACTURER agrees to purchase
DISTRIBUTOR’S inventory of Products that are unaltered in any manner from the
original form and design, subject to test, inspection and acceptance by
MANUFACTURER.  The price to be paid by MANUFACTURER for such inventory shall be
the price the DISTRIBUTOR purchased the inventory for, less any prior credits
granted by MANUFACTURER.  MANUFACTURER shall pay all freight and shipping
charges in connection with such repurchase.

          G.          In the event of termination of the agreement by
DISTRIBUTOR, MANUFACTURER agrees to repurchase all inventories of DISTRIBUTOR at
the price the products were purchased from MANUFACTURER, less any prior credits
granted by MANUFACTURER.  DISTRIBUTOR agrees to ship such inventory F.O.B.
MANUFACTURERS domestic facility.

          H.          Monies for repurchased inventory will be paid by
MANUFACTURER to DISTRIBUTOR within thirty (30) days of receipt of said
inventory.  The credit will be computed using the price paid by DISTRIBUTOR,
less any prior credit granted by MANUFACTURER.

          I.          The provisions of Sections 5C, 5F, 5I, 7, 8, 23, 27, 28,
29, 30 and 35 shall survive termination of this Agreement for any reason.

29.     INDEMNIFICATION

          A.          DISTRIBUTOR agrees to indemnify, defend, and hold
MANUFACTURER and its directors, officers, employees, and agents harmless from,
and against any and all claims (including those for personal injury or death)
and liabilities (including attorneys’ and other professional fees and other
costs of litigation) arising out of or attributable to the marketing,
distribution, or sale of Products, where and to the extent any associated
liability for such liability is alleged to have been caused by the negligence,
willful misconduct or other fault of DISTRIBUTOR, or its employees or agents
and/or any breach of this Agreement by DISTRIBUTOR. 

          B.          DISTRIBUTOR agrees that MANUFACTURER has the right to
defend, or at its option to settle, and MANUFACTURER agrees, at its own expense,
to defend or at its option to settle, any claim, suit or proceeding brought
against DISTRIBUTOR or its customer on the issue of infringement or
misappropriation of any third party patent, maskwork right, trade secret,
copyright or trademark, each of the foregoing in the Territory, by Products
distributed by DISTRIBUTOR in the manner permitted in this Agreement, subject to
the limitations hereinafter set forth.  MANUFACTURER shall have sole control of
any such action or settlement negotiations, and MANUFACTURER agrees to pay,
subject to the limitations hereinafter set forth, any final judgment entered
against DISTRIBUTOR or its customer on such issue in any such suit or proceeding
defended by MANUFACTURER.

15

--------------------------------------------------------------------------------




DISTRIBUTOR agrees that MANUFACTURER at its sole option shall be relieved of the
foregoing obligations unless DISTRIBUTOR or its customer notifies MANUFACTURER
promptly in writing of such claim, suit or proceeding and gives MANUFACTURER
authority to proceed as contemplated herein, and, at MANUFACTURER’S expense,
gives MANUFACTURER proper and full information and assistance to settle and/or
defend any such claim, suit or proceeding.  If the Products, or any part
thereof, are, or in the opinion of MANUFACTURER may become, the subject of any
claim, suit or proceeding for infringement of any patent, copyright or
trademark, or if it is adjudicatively determined that the Products, or any part
thereof, infringe any copyright or trademark, or if the distribution or use of
the Products, or any part thereof, is, as a result, enjoined, then MANUFACTURER
may, at its option and expense:  (i) procure for DISTRIBUTOR and its customers
the right under such patent, copyright or trademark to distribute or use, as
appropriate, the Products or such part thereof; (ii) replace the Products, or
part thereof, with other suitable Products or parts; (iii) suitably modify the
Products, or part thereof; or (iv) if the use of the Products, or part thereof,
is prevented by injunction or if the foregoing alternatives cannot be
accomplished on a commercially reasonable basis, require DISTRIBUTOR to return
all of the Products in inventory and refund the aggregate payments paid
therefore by DISTRIBUTOR.  MANUFACTURER shall not be liable for any costs or
expenses incurred without its prior written authorization.

          C.          Notwithstanding the provisions of Section 29.B.,
MANUFACTURER assumes no liability for (i) any infringement claims with respect
to any product in or with which any of the Products may be used but not covering
the Products standing alone; (ii) any trademark infringement involving any
marking or branding not applied by MANUFACTURER or involving any marking or
branding applied at the request of DISTRIBUTOR;  (iii) the modification of the
Products, or any part thereof, unless such modification is made by
MANUFACTURER;  or (iv) infringement resulting from DISTRIBUTOR’S distribution of
Products after a recall as specified in Section 29.B. (iv) above, which
distribution shall be a breach of this Agreement and result in the
indemnification used for this Section 28.A.

          D.          THE FOREGOING PROVISIONS OF THIS SECTION 29 STATE THE
ENTIRE LIABILITY AND OBLIGATION OF MANUFACTURER AND THE EXCLUSIVE REMEDY OF
DISTRIBUTOR AND ITS CUSTOMERS WITH RESPECT TO ANY ALLEGED INFRINGEMENT OF
PATENTS, COPYRIGHTS, TRADEMARKS, OR OTHER INTELLECTUAL PROPERTY RIGHTS BY THE
PRODUCTS.

30.     CONFIDENTIAL INFORMATION

          DISTRIBUTOR acknowledges that by reason of its relationship with
MANUFACTURER hereunder it will have access to certain confidential and
proprietary information and materials concerning the Products and MANUFACTURER,
including without limitation MANUFACTURER’S business, plans, customers and
technology that are confidential and of substantial value to MANUFACTURER, which
value would be impaired if such information were disclosed to third parties.
 DISTRIBUTOR agrees that it shall not use in any way for its own account or the
account of any third party, nor disclose to any third party, any such
confidential information disclosed by MANUFACTURER.

16

--------------------------------------------------------------------------------




DISTRIBUTOR shall take every reasonable precaution to protect the
confidentiality of such information, including, at the request of MANUFACTURER,
the entry by DISTRIBUTOR’S agents and employees into confidentiality agreements
in a form approved by MANUFACTURER, prohibiting any disclosure to third parties
of confidential information provided by MANUFACTURER.  DISTRIBUTOR shall not
publish any technical description of any Product or other confidential
information of MANUFACTURER beyond the description published by MANUFACTURER. 
In the event of termination of this Agreement, DISTRIBUTOR agrees that there
shall be no use or disclosure by DISTRIBUTOR, its agents, or employees of any
confidential information of MANUFACTURER, and DISTRIBUTOR shall not manufacture
or have manufactured any products utilizing any of MANUFACTURER’S confidential
information. Upon such termination, DISTRIBUTOR shall deliver to MANUFACTURER
all copies within its possession or within its control of customer lists,
catalogues, specifications, proposals, quotations, price lists, contracts and
all other documents and data relating to the Products or the conduct of
MANUFACTURER’S business.

31.     FORCE MAJEURE

          Nonperformance under this Agreement shall be excused, and neither
party shall be liable for any loss, damage, penalty or expense, to the extent
that such performance is rendered impossible or delayed by fire, flood, acts of
God or the public enemy, acts of the Government, labor difficulties, riot,
inability to obtain materials or any other cause where the failure to perform or
delay is beyond the reasonable control of the non-performing party and without
the negligence of such party.

32.     INVALIDITY OF PROVISIONS

          In the event that any term or provision of this Agreement shall be
deemed by a court of competent jurisdiction to be overly broad in scope,
duration or area of applicability, the court considering the same shall have the
power and hereby is authorized and directed to modify such term or provision to
limit such scope, duration or area, or all of them, so that such term or
provision is no longer overly broad and to enforce the same as so limited. 
Subject to the foregoing sentence, in the event any provision of this Agreement
shall be held to be invalid or unenforceable for any reason, such invalidity or
unenforceability shall attach only to such provision and shall not affect or
render invalid or unenforceable any other provision of this Agreement.

33.     ASSIGNMENT

          Neither party shall have the right to assign this Agreement or any
rights hereunder without the prior written consent of the other.  For purposes
hereof, the term “assign” shall include, without limitation, a merger, sale of
assets or business, or other transfer of control by operation of law or
otherwise.

17

--------------------------------------------------------------------------------




34.     AUTHORITY

          Both parties represent and warrant to each other that they have the
right and lawful authority to enter into this Agreement, and that there are no
other outstanding agreements or obligations inconsistent with the terms and
provisions between the parties.

35.     GENERAL

          A.          This Agreement supersedes and cancels all prior Agreements
between the parties, written, oral or implied; except that it shall not relieve
either party from the payment of any debit owed the other party under any prior
Agreement there between.

          B.          No modification, change or amendment to neither this
Agreement, nor any waiver of any rights in respect hereto, shall be effective
unless in writing signed by the parties.

          C.          In the event of a conflict or inconsistency between the
terms of this Agreement and those of any order, quotation, solicitation or other
communication from one party to the other, the terms of this Agreement shall be
controlling.

          D.          This Agreement is made under and shall be construed by the
laws of the State of California, U.S.A., without reference to provisions of
conflicts of laws.  If a court of competent jurisdiction deems any provision
unenforceable, such provision shall be severable and the remaining provisions
shall continue in full force and effect. The parties expressly disclaim the
application of the United Nations Convention on the International Sale of
Goods.  Each party consents to the jurisdiction of the state courts and federal
courts in the Northern District of California, U.S.A., which courts shall have
the exclusive jurisdiction and venue to resolve any dispute arising out of this
Agreement.  Each party hereto agrees and consents to service of process by
registered mail to the address listed in this Agreement. 

          E.          This Agreement shall be made in the English language,
which language shall be controlling in all respects, and all versions hereof in
any other language shall not be binding on the parties hereto.  All
communications and notices to be made or given pursuant to this Agreement shall
be in the English language.

IN WITNESS WHEREOF, THE PARTIES HERETO BY THEIR DULY AUTHORIZED REPRESENTATIVES
HEREBY EXECUTE THIS AGREEMENT

18

--------------------------------------------------------------------------------




MICRO LINEAR CORPORATION

 

Clavis, a division of Macnica, Inc.

 

 

 

 

 

By:

/s/ David Neubauer

 

By:

/s/ Ryuji Tezuka

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:

David Neubauer

 

Name:

Ryuji Tezuka

 

 

 

 

 

Title:

V.P., Strategic Sales

 

Title:

Company President

 

 

 

 

 

Date:

December 10, 2004

 

Date:

December 2, 2004

19

--------------------------------------------------------------------------------